DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 12 July 2022. As directed by the amendment: Claims 1, 4, and 11 have been amended, Claims 6-10 and 13-18 have been cancelled, and Claims 19-23 have been added.  Thus, Claims 1-5, 11, 12, and 19-23 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim has been amended to recite, “periodically sense over the period of time, electromyography (EMG) electrical activity produced by one or more skeletal muscles of the diaphragm in accordance with one or more sensing parameters and delivered to the diaphragm during a same cardiac cycle”. However, it is unclear as to how sensed EMG signals can be ‘delivered to the diaphragm during a same cardiac cycle’ as recited in the limitation, and therefore Claim 1 is indefinite. From the language in the claim, and the Applicant’s remarks filed in the Amendment filed 12 July 2022 (see Page 11), it appears that the limitation  ‘delivered to the diaphragm during a same cardiac cycle’ is referring to the ADS therapy. For purposes of examination, the limitation ‘delivered to the diaphragm during a same cardiac cycle’ will be interpreted by the Examiner to be referring to the ADS therapy:
the ADS therapy comprising a plurality of ADS pulses defined by a one or more stimulation parameters; periodically sense over the period of time, and delivered to the diaphragm during a same cardiac cycle;
electromyography (EMG) electrical activity produced by one or more skeletal muscles of the diaphragm in accordance with one or more sensing parameters
	Appropriate correction or clarification is required. Claims 2-5 and 19-20 are rejected for depending on Claim 1. 
Regarding Claim 11, the claim recites “the characteristic” and “the same characteristic”. However, these limitations lack antecedent basis in the claims, and it is unclear as to whether these limitations are referring to the morphology characteristic, the frequency characteristic, or the amplitude characteristic. For purposes of examination, these limitations will be interpreted to be “the morphology characteristic, the frequency characteristic, or the amplitude characteristic” and “the corresponding morphology characteristic, the frequency characteristic, or the amplitude characteristic”. Appropriate correction or clarification is required. Claims 12 and 21-23 are rejected for depending on Claim 11. 
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-12 and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:
The Claims 11-12 and 21-23 recite an apparatus (machine), which is within the four statutory categories. Claims 11-12 and 21-23 are directed to an abstract idea as described below.  

Step 2A, Prong One:
Claim 11 recites “an apparatus for monitoring the health of a patient…configured to periodically sense over a period of time, electromyography (EMG) electrical activity …determine if the EMG electrical activity satisfies a criterion relative to baseline EMG electrical activity of the patient” and “initiate an action in response to the EMG electrical activity satisfying a criterion”. The limitations of “monitoring health of a patient”, “determine if the EMG electrical activity satisfies a criterion relative to baseline EMG electrical activity of the patient”, and “initiate an action in response” as drafted, under their broadest reasonable interpretation, are merely a mental process, because these are steps are akin to having a doctor or other human actor performing a medical diagnosis of a patient and mentally evaluating sensed EMG signals. Claim 11 further recites “determine if the EMG electrical activity satisfies a criterion relative to baseline EMG electrical activity by being further configured to one or more of: compare a morphology characteristic of the EMG electrical activity with a baseline of the morphology characteristic, compare a frequency characteristic of the EMG electrical activity with a baseline of the frequency characteristic, and compare an amplitude characteristic of the EMG electrical activity with a baseline of the amplitude characteristic”, and “wherein the threshold increase is indicative of a change in patient health.” These limitations are also merely processes to evaluate a sensed signal which may be performed mentally by a human actor, such as by visually comparing charts/plots, or by simply using a pen and paper.  Therefore, these steps may be performed mentally by a human actor.  
Claims 12 and 21-23 depend from Claim 11, and only recite additional features of the sensed signal and additional evaluation steps, which may also be performed by a human actor. For example, newly added dependent Claims 21-23 specify “an action” to be “providing a notification”, “transmitting of information”, or “switching an ADS therapy module from a deactivated state to an activated state”. However, these steps may also be performed mentally. “Providing a notification” or “transmitting of information” may be performed mentally by a human actor, such as by creating/marking and visually comparing charts/plots of signals, or by simply using a pen and paper. The step of “switching an ADS therapy module from a deactivated state to an activated state” fails to provide any specific treatment or action to a patient, and is merely switching ‘on’ a computer module, which could also be merely instructions from a human actor.
If claim limitations, under their broadest reasonable interpretation covers the performance of the limitations within the human mind or by a human using a pen and paper, then it falls within “mental processes” grouping of abstract ideas. See MPEP 2106.04(a)(2)(III). 

Step 2A, Prong Two:
The judicial exception is not integrated into a practical application. Claim 11 only recites the additional limitations “an apparatus”, and “one or more electrodes configured for placement on or near a diaphragm; and a controller coupled to the one or more electrodes, and configured to: periodically sense over a period of time, electromyography (EMG) electrical activity produced by one or more skeletal muscles of the diaphragm in accordance with one or more sensing parameters”. Claim 12 recites additional limitations regarding preprocessing of the sensed signal, “sense a composite ECG/EMG signal; and filter the composite ECG/EMG signal to enable detection of the EMG electrical activity.” Claim 22 recites “transmitting of information from the apparatus”. Claim 23  recites “an ADS therapy module” that is switched from a deactivated state to an activated state (no direct therapy initiation or delivery is claimed). These additional elements are recited at a high-level of generality (i.e. most generic electromyography (EMG) systems or ADS systems would be known to have these components), and they amount to no more than mere pre-solution activity of data gathering with generic output. This pre-solution activity of data gathering using electrodes and sensors is well-understood, routine, and conventional in the field of EMG technology. For example, see the Ignagni et al. ‘820, Ignagni et al. ‘611, Pang et al., Tehrani, and Sinderby references cited below which describes known EMG signal sensing with electrodes, and EMG/ECG signal collection/processing, and generic ADS systems, as well as Neuman (Neuman, M. R. “Biopotential Electrodes.” The Biomedical Engineering Handbook: Second Ed. Joseph D. Bronzino; Boca Raton: CRC Press LLC, 2000) which describes known EMG and ECG signal sensing and processing (Table 48.1, Sections 48.1 and 48.4) for further evaluation and diagnosis. Therefore, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus the claims are directed to an abstract idea.  As described above, Claims 11-12 and 21-23 only recite other limitations of evaluating the sensed EMG signal and providing generic output, which may be done mentally by a human actor. 

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the judicial exception into a practical application (Step 2A - Prong Two), the additional elements of using an “apparatus” with generic electrodes and signal processing to perform the EMG evaluation steps and generic output “actions” amounts to no more than mere instruction to apply the exception using known and generic elements. The only structural elements recited in the claims are “an apparatus”, “one or more electrodes configured for placement on or near a diaphragm”, “a controller coupled to the one or more electrodes”, and an activated “ADS therapy module”. These additional elements are recited at a high-level of generality (i.e. most generic electromyography (EMG) or ADS systems would be known to have these components), and only provide conventional, well-known sensing and computing functions that do not add meaningful limits to practicing the abstract idea. The signal sensing and filtering steps of Claims 11 and 12, amount to no more than mere pre-solution activity of data gathering, and this pre-solution activity of data gathering using electrodes and sensors is well-understood, routine, and conventional in the field of EMG technology. For example, see the Ignagni et al. ‘820, Ignagni et al. ‘611, Pang et al., Tehrani, and Sinderby references cited below which describes known EMG signal sensing with electrodes and activations of ADS systems, and EMG/ECG signal collection/processing, as well as Neuman (Neuman, M. R. “Biopotential Electrodes.” The Biomedical Engineering Handbook: Second Ed. Joseph D. Bronzino; Boca Raton: CRC Press LLC, 2000) which describes known EMG and ECG signal sensing and processing (Table 48.1, Sections 48.1 and 48.4) for further evaluation and diagnosis. Furthermore, the evaluations steps of Claims 11 do not recite any additional structural elements or limitations on practical applications (e.g. specific treatment). The limitation in Claim 11 “initiate an action in response to the EMG electrical activity satisfying the criterion” could correspond to any action, even performed mentally, by a human actor such as a doctor, and is considered generic output. Newly added dependent Claims 21-23 specify “an action” to be “providing a notification”, “transmitting of information”, or “switching an ADS therapy module from a deactivated state to an activated state”. However, these steps also fail to impose meaningful limitations on practical applications. “Providing a notification” or “transmitting of information” may be performed mentally by a human actor, such as by creating/marking and visually comparing charts/plots of signals, or by simply using a pen and paper. The step of “switching an ADS therapy module from a deactivated state to an activated state” fails to provide any specific treatment or action to a patient, and is merely switching ‘on’ a computer module or even merely providing an activation instruction. 
Thus, the claims are not patent eligible.
Therefore, Claims 11-12 and 21-23 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. It is recommended by the Examiner that additional elements be added to Claim 11 to explicitly recite additional structural elements with respect to the apparatus, and/or provide explicitly recited stimulation therapy directly to the patient, as recited in Claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 12, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinderby (US Patent No. 6,588,423). 
Regarding Claim 11, Sinderby discloses an apparatus for monitoring the health of a patient (Abstract), the apparatus comprising: one or more electrodes (12, Figs. 1-2, Col. 6, Lines 3-25) configured for placement on or near a diaphragm (Col. 5, Lines 12-42; Col. 6, Lines 3-25); and a controller (18, 19, Fig. 1; Col. 7, Lines 1-40) coupled to the one or more electrodes, and configured to: periodically sense over a period of time, electromyography (EMG) electrical activity produced by one or more skeletal muscles of the diaphragm in accordance with one or more sensing parameters (EMG/EMGdi; Col. 6, Lines 42-67; Col. 7, Lines 24-60; Abstract; Claim 1); 
and determine if the EMG electrical activity satisfies a criterion relative to baseline EMG electrical activity of the patient (Col. 11, Lines 38-64; Col. 13, Lines 20-26; Abstract; Claim 1; Col. 2, Lines 10-25), by being further configured to compare an amplitude or morphology characteristic of the EMG electrical activity with a baseline of the amplitude or morphology characteristic (amplitude or area under signal curve, Col. 13, Lines 20-26; Col. 11, Lines 38-64; Claim 1, 3; Col. 2, Lines 10-25; Abstract), 
initiate an action in response to the EMG electrical activity satisfying the criterion (triggering or stopping therapy, Col. 12, Lines 42-65; Col. 2, Lines 1-25; Col. 1, Lines 29-50; Claim 1; outputting graphical representations of flow/RMS/pressure signals; Figs. 10-11; Col. 12, Line 65 – Col. 12, Line 6), wherein the criterion corresponds to a threshold increase in the amplitude or morphology characteristic of the EMG activity relative to the same characteristic of the baseline EMG activity (increase or increment of amplitude or area under signal curve, Col. 13, Lines 20-26; Col. 11, Lines 38-64; Claim 1, 3; Col. 2, Lines 10-25; Abstract), 
wherein the threshold increase is indicative of a decline in diaphragmatic health (increase in amplitude correlated to increase in respiratory/breathing effort which may indicate a need for therapy, Abstract; Col. 12, Lines 42-65; Col. 2, Lines 1-25; Col. 1, Lines 29-50; Claim 1).
Regarding Claim 12, Sinderby further discloses the apparatus further wherein the controller periodically senses EMG electrical activity by being further configured to sense a composite ECG/EMG signal (Col. 2, Lines 10-15; Col. 4, Lines 3-10; Col. 7, Lines 24-55); and filter the composite ECG/EMG signal to enable detection of the EMG electrical activity (filtering out ECG and other noise/artifacts to enable accurate detection of EMG; Col. 2, Lines 10-15; Col. 4, Lines 3-10; Col. 7, Lines 24-55; Claim 2).
Regarding Claims 21 and 22, Sinderby further discloses the apparatus further wherein the action corresponds to a providing of a notification or to a transmitting of information from the apparatus (triggering or stopping therapy, Col. 12, Lines 42-65; Col. 2, Lines 1-10; Col. 1, Lines 29-50; Col. 3, Lines 15-45; outputting graphical representations of flow/RMS/pressure signals; Figs. 10-11; Col. 12, Line 65 – Col. 12, Line 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sinderby in view of Ignagni et al. (US Publication No. 2008/0287820, previously cited, herein Ignagni et al. ‘820). 
Regarding Claim 23, Sinderby further discloses the apparatus comprising a therapy module, wherein the action corresponds to switching the therapy module from a deactivated state to an activated state (triggering therapy, Col. 12, Lines 42-65; Col. 2, Lines 1-25; Col. 1, Lines 29-50; Claim 1). However, Sinderby does not specifically disclose wherein the therapy module is an ADS therapy module. 
Ignagni et al. ‘820 teaches an apparatus (Abstract) for monitoring health of a patient (Abstract; Paragraph 0020, 0024, 0051) including delivery of asymptomatic diaphragm stimulation (ADS) therapy (Paragraph 0020, 0037, 0051-0052, 0057-0058, 0061), the apparatus comprising: one or more electrodes (21, Figs. 1-2; 901, Fig. 9; Paragraph 0052, 0055, Abstract) configured for placement on or near a diaphragm (10, Fig. 1, Paragraph 0011, 0053); and a controller (903, 911, Fig. 9, Paragraph 0066-0068) coupled to the one or more electrodes (901, 907, Fig. 9), and configured to deliver ADS therapy to the diaphragm of the patient over a period of time (diaphragm stimulation therapy, Paragraph 0037, 0043, 0055, 0057, 0061, 0019-0020), the ADS therapy comprising a plurality of ADS pulses defined by a one or more stimulation parameters (Paragraph 0037, 0043, 0055, 0057, 0059, 0061, 0019-0020); periodically sense over the period of time, electromyography (EMG) electrical activity produced by one or more skeletal muscles of the diaphragm in accordance with one or more sensing parameters (Abstract, Paragraph 0009, 0016, 0021, 0060); determine if the EMG electrical activity satisfies a criterion relative to baseline EMG electrical activity of the patient that is sensed prior to ADS therapy activation (Paragraph 0016, 0043, 0044, 0057-0062, 0079-0083); and adjust at least one of the one or more stimulation parameters (treatment based on efficacy/evaluation, Paragraph 0037, 0043, 0045, 0061, 0055, 0057-0058, 0019-0020) and the one or more sensing parameters (e.g., time, specific parameter/event detection, and/or location, Paragraph 0012, 0015, 0019, 0021, 0045) if the criterion is not satisfied.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an ADS therapy module as taught by Ignagni et al. ‘820, in the apparatus disclosed by Sinderby, in order to provide additional or alternative respiratory support to promote adequate breathing and oxygenation of the patient, as taught as an objective of both Sinderby (Abstract; Claim 1; Col. 1, Lines 5-50) and Ignagni et al. (Paragraph 0061-0064; 0017; Claim 12).



Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ignagni et al. ‘820 in view of Ignagni et al. (US Publication No. 2007/0265611, herein Ignagni et al. ‘611).  
Regarding Claim 1, Ignagni et al. ‘820 discloses an apparatus (Abstract) for affecting pressure in an intrathoracic cavity (Paragraph 0020, 0024, 0051) of a patient through delivery of asymptomatic diaphragm stimulation (ADS) therapy (Paragraph 0020, 0037, 0051-0052, 0057-0058, 0061), the apparatus comprising: one or more electrodes (21, Figs. 1-2; 901, Fig. 9; Paragraph 0052, 0055, Abstract) configured for placement on or near a diaphragm (10, Fig. 1, Paragraph 0011, 0053); and a controller (903, 911, Fig. 9, Paragraph 0066-0068) coupled to the one or more electrodes (901, 907, Fig. 9), and configured to deliver ADS therapy to the diaphragm of the patient over a period of time (diaphragm stimulation therapy, Paragraph 0037, 0043, 0055, 0057, 0061, 0019-0020), the ADS therapy comprising a plurality of ADS pulses defined by a one or more stimulation parameters (Paragraph 0037, 0043, 0055, 0057, 0059, 0061, 0019-0020); periodically sense over the period of time, electromyography (EMG) electrical activity produced by one or more skeletal muscles of the diaphragm in accordance with one or more sensing parameters (Abstract, Paragraph 0009, 0016, 0021, 0060); determine if the EMG electrical activity satisfies a criterion relative to baseline EMG electrical activity of the patient that is sensed prior to ADS therapy activation (Paragraph 0016, 0043, 0044, 0057-0062, 0079-0083); and adjust at least one of the one or more stimulation parameters (treatment based on efficacy/evaluation, Paragraph 0037, 0043, 0045, 0061, 0055, 0057-0058, 0019-0020) and the one or more sensing parameters (e.g., time, specific parameter/event detection, and/or location, Paragraph 0012, 0015, 0019, 0021, 0045) if the criterion is not satisfied.  
Although Ignagni et al. ‘820 discloses delivering ADS therapy to the diaphragm of the patient over a period of time (diaphragm stimulation therapy, Paragraph 0037, 0043, 0055, 0057, 0061, 0019-0020), the ADS therapy comprising a plurality of ADS pulses defined by a one or more stimulation parameters (Paragraph 0037, 0043, 0055, 0057, 0059, 0061, 0019-0020), however, Ignagni et al. ‘820 does not explicitly disclose wherein the therapy pulses are delivered to the diaphragm during the same cardiac cycle. Ignagni et al. ‘611 teaches an apparatus (Abstract) for affecting pressure in an intrathoracic cavity (Paragraph 0005-0009) of a patient through delivery of diaphragm stimulation therapy (Paragraph 0005-0008; Abstract), the apparatus comprising: one or more electrodes (310, Fig. 3; 510, Fig. 4; 710, Fig. 5; Paragraph 0014, 0040, 0046, 0047, 0052; Abstract) configured for placement on or near a diaphragm (Abstract; Paragraph 0005-0008, 0040, 0063); and a controller (111, Fig. 1; Paragraph 0035, 0037-0038, 0059, 0061) coupled to the one or more electrodes (310, Fig. 3; 510, Fig. 4; 710, Fig. 5; Paragraph 0014, 0040, 0046, 0047, 0052; Abstract), and configured to deliver stimulation therapy to the diaphragm of the patient over a period of time (diaphragm stimulation therapy, Paragraph 0005-0008, 0035, 0039, 0059), the ADS therapy comprising a plurality of stimulation pulses defined by a one or more stimulation parameters (Paragraph 0010, 0035, 0039-0040; Table 1), wherein the ADS therapy is delivered to the diaphragm with an exemplary biphasic waveform with a plurality of pulses delivered at a frequency between 10-20 HZ (i.e. 10-20 pulses per second) for a duration of 0.8-1.5 seconds (Paragraph 0010, 0038-0040; Table 1). Since the average cardiac cycle of a human patient is approximately 0.6-1 seconds, therefore at least some of the pulses would be delivered during the same cardiac cycle (pulse parameters, Paragraph 0010, 0038-0040; Table 1). Ignagni et al. ‘611 further teaches that the pulses may be triggered by the cardiac cycle (Paragraph 0077). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the stimulation parameters in the apparatus disclosed by Ignagni et al. ‘820 such that the therapy pulses are delivered to the diaphragm during the same cardiac cycle, as taught by Ignagni et al. ‘611, in order to provide continuous stimulation such that respiration may be regulated at least during the same cardiac cycle or over multiple cardiac cycles, since Ignagni et al. ‘611 further teaches that the stimulation intervals are dependent on the therapy needs of the particular patient (Paragraph 0040). 

Regarding Claim 3, Ignagni et al. ‘820 discloses the apparatus further wherein the controller periodically senses EMG electrical activity (Abstract) by being further configured to sense a composite ECG/EMG signal (collecting EKG/EMG signals, Paragraph 0060, 0068); and filter the composite ECG/EMG signal to enable detection of the EMG electrical activity (filtering EKG data to determine EMG, Paragraph 0060, 0068, 0023; Claim 21; Step 2 of Fig. 5).  
Regarding Claims 4, Ignagni et al. ‘820 discloses the apparatus further wherein the controller determines if the EMG electrical activity satisfies a criterion relative to baseline EMG electrical activity  (Paragraph 0016, 0043, 0044, 0060-0062, 0079-0083) by being further configured to at least one of compare a morphology characteristic of the EMG electrical activity with a baseline of the morphology characteristic (power spectrum, rise time, muscle contribution, Paragraph 0022, 0061-0063; see EMG morphologies of Figs 6A-B, 7), compare a frequency characteristic of the EMG electrical activity with a baseline of the frequency characteristic (frequency comparison, Paragraph 0015, 0018, 0022), and compare an amplitude characteristic of the EMG electrical activity with a baseline of the amplitude characteristic (amplitude comparison, Paragraph 0015, 0018, 0022).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ignagni et al. ‘820 in view of Ignagni et al. ‘611, further in view of Libbus et al. (US Publication No. 2006/0271108, previously cited). 
Regarding Claim 5, Ignagni et al. ‘820 discloses the apparatus further wherein the delivering of ADS therapy is eventually suspended (post-therapy evaluation, Paragraph 0061, 0037), but does not explicitly disclose wherein the controller is further configured to suspend the delivering of ADS therapy while the controller adjusts at least one of the one or more stimulation parameters and the one or more sensing parameters.
However, Libbus et al. teaches an apparatus for providing stimulation therapy to a patient (Abstract) comprising a controller (100, 120, Fig. 1; 336, Fig. 3; Paragraph 0027) configured to suspend the delivering of stimulation therapy (Paragraph 0027, 0032, 0038-0040) while the controller adjusts at least one of the one or more stimulation parameters (Paragraph 0031-0032, 0038-0040, 0069) and the one or more sensing parameters (Paragraph 0037, 0069). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the controller in the apparatus disclosed by Ignagni et al. ‘820 and Ignagni et al. ‘611 in combination to suspend the delivering of stimulation therapy while the controller adjusts at least one of the one or more stimulation parameters and the one or more sensing parameters, as taught by Libbus et al., for patient safety during the adjustment to prevent dangerous overstimulation, side effects, or injury due to stimulation, as also taught by Libbus et al. (Paragraph 0024, 0035, 0037, Abstract). 
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ignagni et al. ‘820 in view of Ignagni et al. ‘611, further in view of Sinderby. 
Regarding Claim 19, Ignagni et al. ‘820 further discloses delivering ADS therapy to the diaphragm of the patient over a period of time (diaphragm stimulation therapy, Paragraph 0037, 0043, 0055, 0057, 0061, 0019-0020), the ADS therapy comprising a plurality of ADS pulses defined by a one or more stimulation parameters (Paragraph 0037, 0043, 0055, 0057, 0059, 0061, 0019-0020). However, Ignagni et al. ‘820 does not explicitly disclose wherein the one or more stimulation parameters comprises a pulse amplitude and an offset period and the controller is further configured to at least one of increase the pulse amplitude and adjust the offset period.
Ignagni et al. ‘611 teaches an apparatus (Abstract) for affecting pressure in an intrathoracic cavity (Paragraph 0005-0009) of a patient through delivery of diaphragm stimulation therapy (Paragraph 0005-0008; Abstract), the apparatus comprising: one or more electrodes (310, Fig. 3; 510, Fig. 4; 710, Fig. 5; Paragraph 0014, 0040, 0046, 0047, 0052; Abstract) configured for placement on or near a diaphragm (Abstract; Paragraph 0005-0008, 0040, 0063); and a controller (111, Fig. 1; Paragraph 0035, 0037-0038, 0059, 0061) coupled to the one or more electrodes (310, Fig. 3; 510, Fig. 4; 710, Fig. 5; Paragraph 0014, 0040, 0046, 0047, 0052; Abstract), and configured to deliver stimulation therapy to the diaphragm of the patient over a period of time (diaphragm stimulation therapy, Paragraph 0005-0008, 0035, 0039, 0059), the ADS therapy comprising a plurality of stimulation pulses defined by a one or more stimulation parameters (Paragraph 0010, 0035, 0039-0040; Table 1), wherein the ADS therapy is delivered to the diaphragm with an exemplary biphasic waveform with a plurality of pulses delivered (Paragraph 0010, 0038-0040; Table 1), further wherein the one or more stimulation parameters comprises a pulse amplitude (Paragraph 0010, 0035, 0039; Table 1) and an offset period (Trigger Delay, Table 1; Paragraph 0039) and the controller (111, Fig. 1; Paragraph 0035, 0037-0038, 0059, 0061)  is further configured to at least one of increase the pulse amplitude and adjust the offset period (increase/decrease/adjust parameters;  Paragraph 0010, 0035, 0038-0040, 0094, 0098; Table 1). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include one or more adjustable stimulation parameters comprising a pulse amplitude and an offset period and the controller is further configured to at least one of increase/adjust the pulse amplitude and adjust the offset period, as taught by Ignagni et al. ‘611, in the apparatus disclosed by Ignagni et al. ‘820, since these are known adjustable stimulation parameters which affect the degree of diaphragmatic contraction and the magnitude of respiration function, as also taught by  Ignagni et al. ‘611 (Paragraph 0092-0094, 0098, 0084, 0086). 
Furthermore, neither Ignagni et al. ‘820 nor Ignagni et al. ‘611 explicitly discloses wherein the therapy parameters are increased or adjusted in response to the amplitude characteristic having increased relative to a baseline amplitude characteristic. Sinderby teaches an apparatus for monitoring the health of a patient (Abstract), the apparatus comprising: one or more electrodes (12, Figs. 1-2, Col. 6, Lines 3-25) configured for placement on or near a diaphragm (Col. 5, Lines 12-42; Col. 6, Lines 3-25); and a controller (18, 19, Fig. 1; Col. 7, Lines 1-40) coupled to the one or more electrodes, and configured to: periodically sense over a period of time, electromyography (EMG) electrical activity produced by one or more skeletal muscles of the diaphragm in accordance with one or more sensing parameters (EMG/EMGdi; Col. 6, Lines 42-67; Col. 7, Lines 24-60; Abstract; Claim 1); and determine if the EMG electrical activity satisfies a criterion relative to baseline EMG electrical activity of the patient (Col. 11, Lines 38-64; Col. 13, Lines 20-26; Abstract; Claim 1; Col. 2, Lines 10-25), by being further configured to compare an amplitude or morphology characteristic of the EMG electrical activity with a baseline of the amplitude or morphology characteristic (amplitude or area under signal curve, Col. 13, Lines 20-26; Col. 11, Lines 38-64; Claim 1, 3; Col. 2, Lines 10-25; Abstract), initiate an action in response to the EMG electrical activity satisfying the criterion (triggering or stopping therapy, Col. 12, Lines 42-65; Col. 2, Lines 1-25; Col. 1, Lines 29-50; Claim 1; outputting graphical representations of flow/RMS/pressure signals; Figs. 10-11; Col. 12, Line 65 – Col. 12, Line 6), wherein the criterion corresponds to a threshold increase in the amplitude or morphology characteristic of the EMG activity relative to the same characteristic of the baseline EMG activity (increase or increment of amplitude or area under signal curve, Col. 13, Lines 20-26; Col. 11, Lines 38-64; Claim 1, 3; Col. 2, Lines 10-25; Abstract), 
wherein the threshold increase is indicative of a decline in diaphragmatic health (increase in amplitude correlated to increase in respiratory/breathing effort which may indicate a need for therapy, Abstract; Col. 12, Lines 42-65; Col. 2, Lines 1-25; Col. 1, Lines 29-50; Claim 1), specifically wherein the therapy parameters are increased or adjusted (Col. 12, Lines 42-65; Col. 2, Lines 1-25; Col. 1, Lines 29-50; Claim 1) by the controller (18, 19, Fig. 1; Col. 7, Lines 1-40) in response to the amplitude characteristic having increased relative to a baseline amplitude characteristic (Col. 13, Lines 20-26; Col. 11, Lines 38-64; Claim 1, 3; Col. 2, Lines 10-25; Abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to increase or adjust the therapy parameters in response to the amplitude characteristic having increased relative to a baseline amplitude characteristic, as taught by Sinderby, in the apparatus disclosed by Ignagni et al. ‘820 and Ignagni et al. ‘611 in combination, since the amplitude characteristic increase is indicative of a decline in diaphragmatic health (see Sinderby: increase in amplitude correlated to increase in respiratory/breathing effort which may indicate a need for therapy, Abstract; Col. 12, Lines 42-65; Col. 2, Lines 1-25; Col. 1, Lines 29-50; Claim 1), which would warrant a need for additional/higher level/different therapy parameters. 

Regarding Claim 20, Ignagni et al. ‘820 further discloses delivering ADS therapy to the diaphragm of the patient over a period of time (diaphragm stimulation therapy, Paragraph 0037, 0043, 0055, 0057, 0061, 0019-0020), the ADS therapy comprising a plurality of ADS pulses defined by a one or more stimulation parameters (Paragraph 0037, 0043, 0055, 0057, 0059, 0061, 0019-0020). However, neither Ignagni et al. ‘820 nor Ignagni et al. ‘611 explicitly discloses wherein the one or more sensing parameters comprises a sensitivity setting and the controller is further configured to decrease the sensitivity setting in response to any one of the morphology or amplitude characteristic having increased relative to a baseline morphology or amplitude characteristic. 
Sinderby teaches an apparatus for monitoring the health of a patient (Abstract), the apparatus comprising: one or more electrodes (12, Figs. 1-2, Col. 6, Lines 3-25) configured for placement on or near a diaphragm (Col. 5, Lines 12-42; Col. 6, Lines 3-25); and a controller (18, 19, Fig. 1; Col. 7, Lines 1-40) coupled to the one or more electrodes, and configured to: periodically sense over a period of time, electromyography (EMG) electrical activity produced by one or more skeletal muscles of the diaphragm in accordance with one or more sensing parameters (EMG/EMGdi; Col. 6, Lines 42-67; Col. 7, Lines 24-60; Abstract; Claim 1); and determine if the EMG electrical activity satisfies a criterion relative to baseline EMG electrical activity of the patient (Col. 11, Lines 38-64; Col. 13, Lines 20-26; Abstract; Claim 1; Col. 2, Lines 10-25), by being further configured to compare an amplitude or morphology characteristic of the EMG electrical activity with a baseline of the amplitude or morphology characteristic (amplitude or area under signal curve, Col. 13, Lines 20-26; Col. 11, Lines 38-64; Claim 1, 3; Col. 2, Lines 10-25; Abstract), initiate an action in response to the EMG electrical activity satisfying the criterion (triggering or stopping therapy, Col. 12, Lines 42-65; Col. 2, Lines 1-25; Col. 1, Lines 29-50; Claim 1; outputting graphical representations of flow/RMS/pressure signals; Figs. 10-11; Col. 12, Line 65 – Col. 12, Line 6), wherein the criterion corresponds to a threshold increase in the amplitude or morphology characteristic of the EMG activity relative to the same characteristic of the baseline EMG activity (increase or increment of amplitude or area under signal curve, Col. 13, Lines 20-26; Col. 11, Lines 38-64; Claim 1, 3; Col. 2, Lines 10-25; Abstract), 
wherein the threshold increase is indicative of a decline in diaphragmatic health (increase in amplitude correlated to increase in respiratory/breathing effort which may indicate a need for therapy, Abstract; Col. 12, Lines 42-65; Col. 2, Lines 1-25; Col. 1, Lines 29-50; Claim 1), specifically wherein the therapy parameters are increased or adjusted (Col. 12, Lines 42-65; Col. 2, Lines 1-25; Col. 1, Lines 29-50; Claim 1) in response to the amplitude characteristic having increased relative to a baseline amplitude characteristic (Col. 13, Lines 20-26; Col. 11, Lines 38-64; Claim 1, 3; Col. 2, Lines 10-25; Abstract), further wherein wherein the one or more sensing parameters comprises a sensitivity setting (Col. 12, Lines 14-50) and the controller (18, 19, Fig. 1; Col. 7, Lines 1-40) is further configured to decrease the sensitivity setting (Col. 12, Lines 14-50) in response to any one of the morphology or amplitude characteristic (amplitude or area under signal curve, Col. 13, Lines 20-26; Col. 11, Lines 38-64; Claim 1, 3; Col. 2, Lines 10-25; Abstract), having increased relative to a baseline morphology or amplitude characteristic (increase or increment of amplitude or area under signal curve, Col. 13, Lines 20-26; Col. 11, Lines 38-64; Claim 1, 3; Col. 2, Lines 10-25; Abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a sensitivity setting, and to configure the controller to decrease the sensitivity setting in response to any one of the morphology or amplitude characteristic having increased relative to a baseline morphology or amplitude characteristic, as taught by Sinderby, in the apparatus disclosed by Ignagni et al. ‘820 and Ignagni et al. ‘611 in combination, since the morphology or amplitude characteristic is  indicative of a decline in diaphragmatic health (see Sinderby: increase in amplitude correlated to increase in respiratory/breathing effort which may indicate a need for therapy, Abstract; Col. 12, Lines 42-65; Col. 2, Lines 1-25; Col. 1, Lines 29-50; Claim 1), and therefore an adjustment of sensitivity settings would be necessary to prevent providing inappropriate therapy levels, as also taught by Sinderby (Col. 12, Lines 14-50; Col. 2, Lines 10-55; Col. 1, Lines 30-50).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ignagni et al. ‘820 in view of Ignagni et al. ‘611, further in view of Tehrani (US Publication No. 2005/0085866, previously cited), further in view of Pang et al. (Pang, P.C.W., et al. “Monitoring Respiratory Activity in Neonates Using Diaphragmatic Electromyograph.” Medical & Biological Engineering & Computing, Vol. 33, May 1995, pp. 385–390, previously cited).
Regarding Claim 2, Ignagni et al. ‘820 discloses the apparatus further wherein the controller periodically senses EMG electrical activity (Abstract) by being further configured to sense a composite ECG/EMG signal (collecting EKG/EMG signals, Paragraph 0060, 0068); and filter the composite ECG/EMG signal to enable detection of the EMG electrical activity (filtering EKG data to determine EMG, Paragraph 0060, 0068, 0023; Claim 21; Step 2 of Fig. 5).  However, Ignagni et al. ‘820 and Ignagni et al. ‘611 in combination does not specifically disclose wherein the controller is configured to filter the composite signal to enable detection of ECG electrical activity over EMG electrical activity; detect an electrical cardiac event in the filtered composite signal; and output one or more ADS pulses responsive to the detected electrical cardiac event.  
Tehrani teaches an apparatus for delivery of asymptomatic diaphragm stimulation therapy (Paragraph 0012, 0028, 0032-0034, 0061) comprising one or more electrodes (21, 22, Fig. 1; Paragraph 0061) configured for placement on or near a diaphragm (18, Fig. 1; Paragraph 0060) and a controller (100, 140; Fig. 1; Paragraph 0061-0062) coupled to the electrodes configured to deliver the stimulation therapy to the patient over a period of time defined by one or more stimulation therapy parameters (Paragraph 0033, 0061, 0073, 0078, 0049; stimulation pulses with different parameters, Fig. 5B); wherein both EMG and ECG signals are sensed from the patient (Paragraph 0020, 0026, 0033-0034, 0043, 0061, 0078), including sensing a composite electrocardiogram (ECG) signal (Paragraph 0043, 0061, 0063, 0069, 0073); and filter the composite ECG signal to enable detection of ECG electrical activity over other electrical activity (processing/filtering sensed signals to determine ECG, Paragraph 0061, 0063, 0069, 0071); detect an electrical cardiac event in the filtered composite signal (Paragraph 0020, 0043, 0074, 0002); and output one or more stimulation pulses responsive to the detected electrical cardiac event (Paragraph 0033, 0043, 0061, 0073; Claims 18 and 19).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to filter the composite signal to enable detection of ECG electrical activity over EMG electrical activity, and to detect an electrical cardiac event in the filtered composite signal; and output one or more ADS pulses responsive to the detected electrical cardiac event, as taught by Tehrani, in the apparatus disclosed by Ignagni et al. ‘820 and Ignagni et al. ‘611 in combination, in order to further sense both ECG and EMG activity of a patient, and output the ADS therapy pulses responsive to both detected diaphragmatic events and cardiac events, thereby configuring the therapy for both breathing disorders and management of cardiac disorders such as arrythmias, for more effective treatment of the patient, as also taught by Tehrani (Paragraph 0002, 0004, 0020, 0043, 0061). 
Furthermore, although Tehrani teaches sensing both ECG and EMG signals (Paragraph 0020, 0026, 0033-0034, 0043, 0061, 0078), and filtering a composite signal to enable detection of ECG to determine stimulation responsive to detected electrical cardiac events (Paragraph 0020, 0033, 0043, 0061, 0073; Claims 18 and 19), however, neither Ignagni et al. ‘820, Ignagni et al. ‘611, nor Tehrani explicitly discloses filtering the sensed composite ECG/EMG signal to enable detection of ECG electrical activity over EMG electrical activity. Pang et al. teaches an apparatus for monitoring the health of a patient (Abstract; Page 385, Col. 1; Page 386, Col. 1), the apparatus comprising: one or more electrodes configured for placement on or near a diaphragm (electrodes on chest, Fig. 1; Page 286, Sections 2.2 and 2.3); and a controller (hardware/software, circuit system, Fig. 1; Page 387, Sections 2.4.1, 2.4.2, 2.5) coupled to the one or more electrodes, and configured to: periodically sense over a period of time, electromyography electrical activity (EMG, Abstract; Page 386, Col. 1; Fig. 5, 7; Page 389, Col. 1), and sensing a composite ECG/EMG signal (sensing composite ECG and EMG signals, Page 386-387, Sections 2.3 and 2.4; Page 388-389, Section 4 “Results”) and filter the composite ECG/EMG signal to enable detection of ECG electrical activity over EMG electrical activity (filtering and separating ECG and EMG signals to enable analysis of both optimized signals, Figs. 1, 4, 5, 6; Pages 286-287: Section 2.3 “Signal Acquisition and Processing”; Pages 388-389: Section 4, “Results” and Section 5, “Discussion”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to sense a composite electrocardiogram (ECG)/EMG signal, and filter the composite ECG/EMG signal to enable detection of ECG electrical activity over EMG electrical activity, as taught by Pang et al., in the apparatus disclosed by Ignagni et al. ‘820, Ignagni et al. ‘611, and Tehrani in combination, in order to allow for the sensing/analyzing of both EMG and ECG signals simultaneously with the same electrodes placed in the same location, in order to eliminate the need for separate or distinct EMG and ECG electrodes, as taught by both Pang et al. (electrodes on chest, Fig. 1; Page 286, Sections 2.2 and 2.3) and Tehrani (Paragraph 0061, 0063). 
Response to Arguments
The previous Claim Objections of Claims 4 and 13 have been withdrawn due to the Applicant’s amendments to Claim 4 and cancellation of Claim 13 as filed in the Amendment filed 12 July 2022. It is noted that new 35 USC 112(b) rejections have been made above necessitated by the Applicant’s amendments.
The Applicant's arguments filed in the Amendment filed 12 July 2022 with respect to the previous 35 USC 101 rejections of Claims 11-12 and 21-23 and have been fully considered but they are not persuasive. The Applicant specifically argues (Pages 8-10 of Amendment) that the additional elements added to Claim 11 including “initiate an action in response to the EMG electrical activity satisfying the criterion,  wherein the criterion corresponds to a threshold increase in the characteristic of the EMG activity relative to the same characteristic of the baseline EMG activity, wherein the threshold increase is indicative of a decline in diaphragmatic health” is sufficient to enable the claim to be directed to patent eligible subject matter because it amounts to significantly more than the judicial exception (Pages 9-10 of Amendment). However, the Examiner disagrees with these arguments. The limitation “initiate an action in response to the EMG electrical activity satisfying the criterion” could correspond to any action, even performed mentally, by a human actor such as a doctor. Newly added dependent Claims 21-23 specify “an action” to be “providing a notification”, “transmitting of information”, or “switching an ADS therapy module from a deactivated state to an activated state”. However, these steps also fail to impose meaningful limitations on practical applications. “Providing a notification” or “transmitting of information” may be performed mentally by a human actor, such as by creating/marking and visually comparing charts/plots of signals, or by simply using a pen and paper. The step of “switching an ADS therapy module from a deactivated state to an activated state” fails to provide any specific treatment or action to a patient, and is merely switching ‘on’ a computer module or even merely providing an activation instruction.
Furthermore, the newly added limitation to Claim 11, “wherein the criterion corresponds to a threshold increase in the characteristic of the EMG activity relative to the same characteristic of the baseline EMG activity, wherein the threshold increase is indicative of a decline in diaphragmatic health” also fails to amount to significantly more than the judicial exception, because this step is simply further evaluating the sensed EMG signal, which may be performed mentally by a human actor, such as by visually comparing charts/plots, or by simply using a pen and paper. If claim limitations, under their broadest reasonable interpretation covers the performance of the limitations within the human mind or by a human using a pen and paper, then it falls within “mental processes” grouping of abstract ideas. See MPEP 2106.04(a)(2)(III). 
Therefore, Claims 11-12 and 21-23 are rejected under 35 USC 101 as described in further detail above. It is recommended by the Examiner that additional elements be added to Claim 11 to explicitly recite additional structural elements with respect to the apparatus, and/or provide explicitly recited stimulation therapy directly to the patient, as recited in Claim 1.

Furthermore, the Applicant's arguments filed in the Amendment filed 12 July 2022 with respect to the previous 35 USC 102(a)(1) and 35 USC 103 rejections of Claims 1-5 and 11-12  have been fully considered. 
Firstly, the Applicant specifically argues (Pages 10-11) that the previously cited Ignagni et al. ‘820 does not explicitly disclose the newly added limitations to independent Claim 1, including “deliver ADS therapy to the diaphragm of the patient over a period of time, the ADS therapy comprising a plurality of ADS pulses defined by a one or more stimulation parameters; periodically sense over the period of time, electromyography (EMG) electrical activity produced by one or more skeletal muscles of the diaphragm in accordance with one or more sensing parameters and delivered to the diaphragm during a same cardiac cycle”. It is noted that these limitations are indefinite as described above in the 35 USC 112(b) rejections of Claims 1-5 and 19-20, since it appears that “and delivered to the diaphragm during a same cardiac cycle” are referring to the ADS therapy, not to the sensed EMG electrical activity. Furthermore, these arguments are considered moot due to the new grounds of rejection made above with the addition of the newly cited Ignagni et al. ‘611 reference. Ignagni et al. ‘611 teaches an apparatus (Abstract) for affecting pressure in an intrathoracic cavity (Paragraph 0005-0009) of a patient through delivery of diaphragm stimulation therapy (Paragraph 0005-0008; Abstract), the apparatus comprising: one or more electrodes (310, Fig. 3; 510, Fig. 4; 710, Fig. 5; Paragraph 0014, 0040, 0046, 0047, 0052; Abstract) configured for placement on or near a diaphragm (Abstract; Paragraph 0005-0008, 0040, 0063); and a controller (111, Fig. 1; Paragraph 0035, 0037-0038, 0059, 0061) coupled to the one or more electrodes (310, Fig. 3; 510, Fig. 4; 710, Fig. 5; Paragraph 0014, 0040, 0046, 0047, 0052; Abstract), and configured to deliver stimulation therapy to the diaphragm of the patient over a period of time (diaphragm stimulation therapy, Paragraph 0005-0008, 0035, 0039, 0059), the ADS therapy comprising a plurality of stimulation pulses defined by a one or more stimulation parameters (Paragraph 0010, 0035, 0039-0040; Table 1), wherein the ADS therapy is delivered to the diaphragm with an exemplary biphasic waveform with a plurality of pulses delivered at a frequency between 10-20 HZ (i.e. 10-20 pulses per second) for a duration of 0.8-1.5 seconds (Paragraph 0010, 0038-0040; Table 1). Since the average cardiac cycle of a human patient is approximately 0.6-1 seconds, therefore at least some of the pulses would be delivered during the same cardiac cycle (pulse parameters, Paragraph 0010, 0038-0040; Table 1). Ignagni et al. ‘611 further teaches that the pulses may be triggered by the cardiac cycle (Paragraph 0077). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the stimulation parameters in the apparatus disclosed by Ignagni et al. ‘820 such that the therapy pulses are delivered to the diaphragm during the same cardiac cycle, as taught by Ignagni et al. ‘611, in order to provide continuous stimulation such that respiration may be regulated at least during the same cardiac cycle or over multiple cardiac cycles, since Ignagni et al. ‘611 further teaches that the stimulation intervals are dependent on the therapy needs of the particular patient (Paragraph 0040). Therefore, Claim 1 remains rejected as described in detail above. 
Furthermore, the Applicant argues (Pages 12-13 of Amendment) that neither the previously cited Ignagni et al. ‘820 nor the previously cited Park et al. references disclose all of the claimed limitations of independent Claim 11 as amended. However, these arguments are considered moot due to the new grounds of rejection made above under 35 USC 102(a)(1) as anticipated by the newly cited Sinderby reference. Sinderby discloses an apparatus for monitoring the health of a patient (Abstract), the apparatus comprising: one or more electrodes (12, Figs. 1-2, Col. 6, Lines 3-25) configured for placement on or near a diaphragm (Col. 5, Lines 12-42; Col. 6, Lines 3-25); and a controller (18, 19, Fig. 1; Col. 7, Lines 1-40) coupled to the one or more electrodes, and configured to: periodically sense over a period of time, electromyography (EMG) electrical activity produced by one or more skeletal muscles of the diaphragm in accordance with one or more sensing parameters (EMG/EMGdi; Col. 6, Lines 42-67; Col. 7, Lines 24-60; Abstract; Claim 1); and determine if the EMG electrical activity satisfies a criterion relative to baseline EMG electrical activity of the patient (Col. 11, Lines 38-64; Col. 13, Lines 20-26; Abstract; Claim 1; Col. 2, Lines 10-25), by being further configured to compare an amplitude or morphology characteristic of the EMG electrical activity with a baseline of the amplitude or morphology characteristic (amplitude or area under signal curve, Col. 13, Lines 20-26; Col. 11, Lines 38-64; Claim 1, 3; Col. 2, Lines 10-25; Abstract), initiate an action in response to the EMG electrical activity satisfying the criterion (triggering or stopping therapy, Col. 12, Lines 42-65; Col. 2, Lines 1-25; Col. 1, Lines 29-50; Claim 1; outputting graphical representations of flow/RMS/pressure signals; Figs. 10-11; Col. 12, Line 65 – Col. 12, Line 6), wherein the criterion corresponds to a threshold increase in the amplitude or morphology characteristic of the EMG activity relative to the same characteristic of the baseline EMG activity (increase or increment of amplitude or area under signal curve, Col. 13, Lines 20-26; Col. 11, Lines 38-64; Claim 1, 3; Col. 2, Lines 10-25; Abstract), wherein the threshold increase is indicative of a decline in diaphragmatic health (increase in amplitude correlated to increase in respiratory/breathing effort which may indicate a need for therapy, Abstract; Col. 12, Lines 42-65; Col. 2, Lines 1-25; Col. 1, Lines 29-50; Claim 1). Therefore, Claim 11 is rejected as described in detail above.
No additional specific arguments were provided with respect to the previous 35 USC 102(a)(1) or 35 USC 103 rejections of dependent Claims 2-5 or 12, nor with respect to new Claims 19-23, nor with respect to the previously cited Tehrani, Libbus et al., or Park et al. references with respect to the dependent claims. Therefore, Claims 1-5, 11, 12, and 19-23 are rejected as described in detail above. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA M. BAYS/Examiner, Art Unit 3792